Citation Nr: 1527589	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-46 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus (DM).  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 17, 2011 and in excess of 20 percent thereafter for polyneuropathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to October 17, 2011 and in excess of 20 percent thereafter for polyneuropathy of the left lower extremity.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to March 1966, from April 1966 to August 1966 and from February 1969 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) from July 2008, February 2012 and October 2012 rating decisions of the Department of Veterans Affiars (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is contained in the claims file.

In February 2012, the RO issued a rating decision which increased the evaluation of the Veteran's polyneuropathy of the lower extremities to 20 percent, effective October 17, 2011.  With respect to the Veteran's neuropathy claim, as this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected DM does not require regulation of activities.  

2.  The Veteran's polyneuropathy of the right lower extremity is manifested by wholly sensory involvement, including numbness and paresthesias to a moderate level of severity, but no more, during the entire appeal period.

3.  The Veteran's polyneuropathy of the left lower extremity is manifested by wholly sensory involvement, including numbness and paresthesias to a moderate level of severity, but no more, during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2014).

2.  The criteria for a disability rating of 20 percent, but no higher, for polyneuropathy of the right lower extremity prior to October 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a disability rating in excess of 20 percent for polyneuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a disability rating of 20 percent, but no higher, for polyneuropathy of the left lower extremity prior to October 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a disability rating in excess of 20 percent for polyneuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in December 2007 and August 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The claim for an initial compensable evaluation for bilateral lower extremity polyneuropathy is a downstream issue from a rating decision dated in December 2006, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for gallstones, such noncompliance is deemed to be non-prejudicial to this specific claim.

As to VA's duty to assist for the claim of entitlement to an evaluation in excess of 20 percent for DM, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined.

The Veteran was afforded VA examinations in January 2008, August 2008, February 2009, November 2011 and June 2014 for his DM and polyneuropathy disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Moreover, the examinations fully provided the findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Finally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations that were conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  
As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed below, the symptoms related to the Veteran's DM or lower extremity neuropathy have not varied in severity over the course of the appeal as to warrant the assignment of any staged ratings. 

Entitlement to a Disability Rating in Excess of 20 Percent for DM

The Veteran was granted service connection for DM in an August 2004 rating decision and assigned a rating of 20 percent.  The Veteran's 20 percent rating was continued in subsequent rating decisions, which he did not appeal.  He filed an increased rating claim in November 2007, asserting that he is entitled to a disability rating in excess of 20 percent for his DM.  Therefore, his period on appeal is from the date of this increased rating claim onward.

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2014). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran was afforded a VA examination in January 2008 for his DM.  at that examination the Veteran noted that he had been diagnosed with DM in 1996, and that he experienced mild hypoglycemic reactions two or three times a week.  He was able to eat a small amount of food with relief of any symptoms, and drank six to eight bottles of water a day to avoid any excessive feelings of thirst.  He gave no history of excessive urination.  The Veteran was noted to be otherwise asymptomatic with the exception of his peripheral neuropathy relating to his diabetes.  His weight remained stable and he exhibited no change over the prior 3 months, with no restriction of activities relating to his life other than those relating to his peripheral neuropathy.  He noted that he was taking Humulin each morning and used the insulin on a sliding scale before meals.  He reported experiencing erectile dysfunction for the two years prior to this January 2008 examination.  

Upon examination the Veteran was normal, showing no abnormalities relating to his sight, prostate, abdomen or rectum.  The examiner specifically noted that the Veteran was able to engage in activities of daily living without restriction. 

In February 2009 the Veteran was afforded another VA examination.  At that examination, he noted that he had hypoglycemic reactions two to three times a week and that his blood glucose levels fluctuated widely.  There was no history of bladder dysfunction, and he had a three year history of erectile dysfunction.  

Upon examination the Veteran was normal, showing no abnormalities relating to his sight, prostate, abdomen or rectum.  The examiner noted that the Veteran was able to engage in activities of daily living without restriction, but that he avoided heavy lifting or strenuous activities to avoid further herniation of his right inguinal area.  The examiner noted that the Veteran retired five years prior to the examination, and that he was previously self-employed conducting several businesses including a water well-drilling company.  The examiner reported that because the Veteran was on insulin therapy he was unable to obtain a commercial driver's license and therefore was unable to work at his usual employment.  

In November 2011 the Veteran was afforded another VA examination.  At that examination, the Veteran reported that he had DM managed by a restricted diet, with an oral hypoglycemic agent and prescribed insulin more than once a day.  The examiner noted that the Veteran did not require regulation of his activities as a part of the medical management of DM.  The examiner's report further observed that the Veteran had not been hospitalized due to his DM, and had not experienced unintentional weight loss attributable to his DM.  He further noted that the Veteran experienced diabetic peripheral neuropathy as a recognized complication, along with erectile dysfunction.  The examiner noted that the Veteran's DM did not impact his ability to work.

In June 2014 the Veteran was afforded his most recent VA examination.  At that examination, the Veteran noted that he managed his DM by a restricted diet and by daily Lantus injections.  The examiner noted that the Veteran did not require regulation of activities as part of his medical management of DM.  He reported visiting his diabetic care provider less than 2 times a month, and did not report hospitalizations related to his DM.  The examiner noted that the Veteran's DM did not impact his ability to work.  

Included in the evidence of record for the Veteran's claim were treatment records from the Jackson VA Medical Center (VAMC) from July 2004 to April 2009.  These treatment records were consistent with the examination, and did not demonstrate any symptoms warrant a higher rating for DM.  

In sum, the evidence does not show that the Veteran's DM requires regulation of activities, as that term is defined in the applicable regulation.  In fact, in the Veteran's January 2008, November 2011 and July 2014 examinations, the examiners specifically reported that the Veteran's daily activities would not be affected by his DM.  There is no competent and probative medical evidence to the contrary.  As such, the Veteran is not shown to have regulation of activities required for control of his DM as required for a higher 40 percent rating under DC 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  In addition, the Veteran is not eligible for a rating of 60 percent, because he does not suffer from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Finally, the Veteran's DM does not warrant a 100 percent rating because the Veteran does not suffer from symptoms such as regulation of activities, ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations a year and progressive weight loss.  

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal.

As previously indicated, Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  The Board notes that the Veteran is already service connected for his upper and lower bilateral extremities neuropathy and erectile dysfunction, all relating to his DM.  

Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service connected DM.  


Entitlement to an Initial Disability Rating in Excess of 10 and 20 Percent for Polyneuropathy of the Bilateral Lower Extremities

With regard to the issues of entitlement to an increased evaluation for neuropathy of the right and left lower extremities, the Board notes that, as the two issues involve application of similar facts to the same law, it will address these two issues together.

The Veteran was granted service connection for his bilateral lower extremity neuropathy in a December 2006 rating decision.  In a November 21, 2007 statement the Veteran asserted that he was entitled to a disability rating greater than 10 percent for his lower extremities.  He was granted a staged 20 percent rating in February 2012, with an effective date of October 17, 2011.  The Veteran filed a notice of disagreement to this decision, asserting that that he is entitled to disability ratings in excess of 10 percent prior to October 17, 2011 and in excess of 20 percent from that date forward for his service connected polyneuropathy of the bilateral lower extremities.  

Service connection for diabetes mellitus has been in effect since August 2008.  Service connection has been established for polyneuropathy of the lower extremities as related to the service connection diabetes mellitus and warranting separate disability ratings for each extremity.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity polyneuropathy associated with his service-connected diabetes mellitus is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 
The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran's service-connected polyneuropathy of the right and left lower extremities are rated at 10 and 20 percent for moderate incomplete paralysis of the sciatic nerve prior to and following October 17, 2011, respectively.  38 C.F.R. § 4.124a.

At a private April 2006 diabetic evaluation, a medical professional provided a neurological evaluation and reported that the Veteran had no motor abnormality as relating to his diabetes, but had reduced sensation of the toes.  The Veteran had no atrophy and deep tendon reflexes were zero out of one in all four of the extremities.  Strength testing was 5/5.  At an October 2006 nerve evaluation, the Veteran reported that he had numbness in his toes and that he could only walk about a half a mile before his "feet hurt and he was out of breath."  The examiner noted that he had normal gait with normal motor strength and sensory touch, but that his vibration sense was mildly impaired at his ankles.  The examiner assessed in conclusion that the Veteran had mild sensory loss in his feet.  

In August 2008 the Veteran was afforded a polyneuropathy evaluation for his diabetes related neuropathy of the lower extremities.  At that evaluation the Veteran noted that he experienced burning pain in his left leg and right thigh, and that he had numbness in the medial left leg.  He noted that he could walk 100 yards before he had to stop, and his left knee would start to buckle.  The examiner noted that the Veteran suffered from polyneuropathy with mild to moderate sensory loss in all four extremities.  In February 2009 the Veteran had another polyneuropathy examination, at which time he noted that he had numbness in his groin and that he could walk less than 200 feet before he needed to stop.  The examiner noted that the Veteran's vibration sense was mildly to moderately diminished in all four extremities.  In sum, his findings were found to be in line with mild to moderate sensory loss in all extremities.  However, the examiner found that the Veteran's sensory deficiencies would not prevent employment. 

In November 2011 the Veteran was afforded a VA examination for his peripheral neuropathy.  At that examination he reported that he had been diagnosed with peripheral neuropathy of the lower extremities.  The examiner noted that the Veteran had symptoms attributable to his neuropathy, specifically manifested by constant pain, numbness and paresthesias of the lower extremities.  The examiner noted that the symptoms were moderate in severity.  He had mostly normal deep tendon reflexes, with slightly reduced reflexes in his left and right knee.  Vibration sensation in the lower extremities was absent.  The examiner reported that EMG studies had been performed with abnormal results of the lower extremities.  The examiner further noted that the Veteran's ability to work would be impacted by his peripheral neuropathy, in that he would not be able to stand or walk for prolonged periods of time.  However, the VA examiner stated that the Veteran would be able to perform sedentary work with mild functional limitations.  

In June 2014 the Veteran was afforded a final VA examination.  The examiner acknowledged the Veteran's diagnosis of peripheral neuropathy, and also noted that he had symptoms attributable to the disability.  However, in the examination report the examiner noted that the Veteran did not have any pain, numbness or paresthesias of the extremities, but instead experienced burning sensations in the left toes as his symptom.  The Veteran's strength and deep tendon testing at the examination were considered normal, and the examiner noted that there were no EMG findings and the Veteran's peripheral neuropathy did not impact his ability to work.  

Included in the evidence of record for the Veteran's claim were treatment records from the Jackson VA Medical Center (VAMC) from July 2004 to April 2009.  The Board notes that these treatment records were generally consistent with the examinations.  It does acknowledge that in March 2008 the Veteran's polyneuropathy was noted to be moderately severe following nerve conduction studies, with other neuropathy notes reporting the Veteran as experiencing mild to moderate polyneuropathy of the lower extremities.  

After review of the evidence, the Board finds that the Veteran's service connected peripheral neuropathy warrants a 20 percent disability rating, but no higher, for the entire appeal period from November 21, 2007, the date the Veteran filed his increased rating claim, onward.  

Prior to October 17, 2011, the Board finds that the evidence indicates the Veteran's peripheral neuropathy of the lower extremities warrants a higher rating of 20 percent.  Specifically the Veteran's August 2008 and February 2009 evaluations show that he experienced neuropathy in a range between mild and moderate.  The Veteran was also reporting experiencing other symptoms including burning pain and numbness.  His symptoms are therefore wholly sensory and the rating is for the moderate degree.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation.  

With regard to a rating higher than 20 percent for the appeal period, the Board notes that there is no evidence of moderately severe incomplete paralysis, which would warrant a 40 percent rating and no evidence of severe incomplete paralysis with market muscular atrophy warranting a 60 percent rating.  The Board takes note of the March 2008 evaluation reported in the Jackson VAMC treatment records indicating moderately severe neuropathy; however, as it appears such severity only appears once in the treatment records the Board views it to be an outlier, and that this evaluation alone does not support a higher 40 percent rating.  Moreover, the medical evidence does not show complete paralysis of the sciatic nerve which includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active movement of the muscles below the knee, or flexion of the knee being weakened or lost.  The Veteran's most severe findings were shown at his November 2011 examination, at which point he had moderate symptoms severity of his lower extremities and decreased deep tendon reflexes of his lower extremities, with a further inability to walk long distances without stopping and resting.  However, at his more recent June 2014 examination for his neuropathy, the Veteran's symptoms were marked as extremely minimal with the only notation burning in the left toes.  There was no notation of any decreased reflexes and no noted impact on the Veteran's ability to stand or walk.  Accordingly, as the Veteran's neuropathy severity appears to have improved rather than worsened, a rating in excess of 20 percent for polyneuropathy of the lower extremities is not warranted.

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  See Layno, supra.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to ratings in excess of those currently assigned for polyneuropathy of the lower extremities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria reflects that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based on the Veteran's DM and neuropathy with associated symptomatology.  See 38 C.F.R. § 4.1.  Referral of this case for extra-schedular consideration is not in order.

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has submitted evidence of medical disabilities, and made claims for higher ratings, he has not submitted evidence that his disabilities functionally impair him to the point of being unable to obtain substantially gainful employment.  Though the Veteran stated in his February 2009 VA examination that he had not been working for approximately five years, he further stated that he was unemployed because he had retired.  Therefore, a claim for TDIU has not been raised.


ORDER

A disability rating in excess of 20 percent for DM is denied.

An initial disability rating of 20 percent, but no higher, is granted prior to October 17, 2011 for polyneuropathy of the right lower extremity, subject to the statutes and regulations governing the payment of monetary awards.

An initial disability rating of 20 percent, but no higher, is granted prior to October 17, 2011 for polyneuropathy of the left lower extremity, subject to the statutes and regulations governing the payment of monetary awards.

An initial disability rating in excess of 20 percent is denied for polyneuropathy of the right lower extremity.  

An initial disability rating in excess of 20 percent is denied for polyneuropathy of the left lower extremity.


REMAND

With regard to the remaining issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, in an August 2013 VA Form 9, the Veteran requested that he be provided a hearing before a Decision Review Officer (DRO) for this issue.  Upon review of the claims file, no such hearing has been scheduled, and the Veteran has not withdrawn his request.  As the RO schedules DRO hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the Jackson, Mississippi RO with regard to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  The RO should notify the Veteran of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


